Order, Supreme Court, New York County (Alice Schlesinger, J.), entered June 20, 2005, which denied defendant’s motion for partial summary judgment dismissing as time-barred plaintiffs dental malpractice claims insofar as they are premised on treatment occurring on or before December 15, 2000, unanimously affirmed, without costs.
Plaintiff commenced this action in July 2003. Defendant began treating plaintiff in December 1997 for upper maxillary dental implants. Plaintiff raised an issue of fact as to whether that treatment, in the course of which the alleged malpractice occurred, continued within the statutory period. According to plaintiff, the implant process was still ongoing in October 2002, through which time she continued to consult defendant respecting pain and discomfort from the implants (see Denlea v Hanswirth, 303 AD2d 711 [2003]). Concur—Andrias, J.P., Saxe, Nardelli, Catterson and Malone, JJ.